1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                               )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                     )
12                   Plaintiff,                      )   ORDER VACATING SETTLEMENT
                                                     )   CONFERENCE SET FOR JUNE 3, 2021,
13          v.                                           VACATING WRIT OF HABEAS CORPUS AD
                                                     )   TESTIFICANDUM, LIFTING STAY OF CASE,
14                                                   )   AND DIRECTING CLERK OF COURT TO ISSUE
     DR. G. UGWUEZE, et al.,
                                                     )   THE DISCOVERY AND SCHEDULING ORDER
15                                                   )
                     Defendants.                     )   (ECF Nos. 69, 73)
16                                                   )

17          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This action is proceeding against Defendant Dr. Kokor for retaliation and deliberate

20   indifference.

21          On March 30, 2021, Defendant filed an answer to the complaint.

22          On March 31, 2021, the Court set this case for a remote settlement conference on June 3, 2021

23   before Magistrate Judge Barbara A. McAuliffe and stayed the case for seventy days. (ECF No. 69.)

24   The Court’s order granted Defendant thirty days to opt out of the settlement conference if defense

25   counsel believes in good faith it would be a waste of resources, i.e. on or before April 30, 2021. (Id.)

26          On May 21, 2021, Defendant filed a notice regarding the settlement conference indicating that
27   it will not be productive and he is not inclined to make a settlement offer. (ECF No. 73.)

28   ///

                                                         1
1             Although Defendant’s notice to opt out of the settlement conference is not timely, on the basis

2    of good cause, the Court will vacate the settlement conference as Defendant submits it will not be

3    productive. Nonetheless, defense counsel is reminded that all deadlines in this case will be strictly

4    enforced and filing an opt out request after the deadline and only thirteen days before the scheduled

5    conference hinders the Court’s ability to effectively management its calendar to resolve cases in an

6    expedient manner and to schedule another settlement matter now on such shortened time..

7             Based on the foregoing, it is HEREBY ORDERED that:

8             1.      The settlement conference scheduled for June 3, 2021, before Magistrate Judge Barbara

9                     A. McAuliffe is VACATED;

10            2.      The Court’s stay of the action is LIFTED;

11            3.      The writ of habeas corpus ad testificandum issued on May 3, 2021 (ECF NO. 71) is

12                    VACATED; and

13            4.      The Clerk of Court shall issue the discovery and scheduling order.

14
15   IT IS SO ORDERED.

16   Dated:        May 24, 2021
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                         2
